DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the transparent pixel electrode portion is lower than a top surface of the protruding region, a film section of the electrode connecting portion is laid on the top surface of the protruding region, and the protruding region is arranged corresponding to a slope of the light emitting region and is partially arranged on the transparent pixel electrode portion,” as recited in claim 1, “the transparent pixel electrode portion is flush with a top surface of the protruding region, or the transparent pixel electrode portion is lower than a top surface of the protruding region,” as recited in claim 20, and “wherein the encapsulation layer comprises a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer; the first inorganic encapsulation layer is laid on the light emitting layer and the pixel definition layer, and within the first via hole, the second via hole, and the third via hole, the organic encapsulation layer is disposed on the first inorganic encapsulation layer and fills the first via hole, the second via hole, and the third via hole,” as recited in claim 21.
Takahashi et al. (US 20180040640 A1, hereinafter Takahashi), the closest reference, discloses a display panel, (FIG. 2) comprising: 
a substrate; (substrate 31)

a planarization layer (insulating layer 41) disposed on the driving circuit layer, wherein the planarization layer is provided with a first via hole (via hole containing electrode 43B) at a connection position corresponding to the signal electrode; (See FIG. 2)
a common electrode layer (at least electrode 43C) disposed on the planarization layer, wherein the common electrode layer is provided with a second via hole (hole of gate insulating layer 44 above electrode 43B) at a position corresponding to the first via hole; (See FIG. 2)
a pixel definition layer (at least insulation layers 47 and 49) disposed on the common electrode layer, wherein the pixel definition layer is patterned to form a protruding region, (protruding region defined by bumps of layer 47 shown in FIG 2) the protruding region is used to define a light emitting region, and the protruding region is provided with a third via hole (hole in layer 47 containing conductive layer 50) at a position corresponding to the second via hole; (See FIG. 2, showing the Electroluminescent area EL) 
a light emitting layer (EL layer 52) disposed in the light emitting region; (See FIG. 2) 
a transparent pixel electrode layer (conductive layer 50 not over the opening in layer 49) disposed on the light emitting layer and disposed in the light emitting region, wherein the transparent pixel electrode layer is patterned to form a transparent pixel electrode; (See FIG. 2) and 
an electrode connecting layer (conductive electrode 50 in and over the opening of layer 49) comprising an electrode connecting portion, (portion of electrode 50 vertically extending into the insulating layers 41, 44, and 47) wherein the electrode connecting portion is disposed on the protruding region of the pixel definition layer, passes through the first via hole, the second via hole, and the third via hole, and is electrically connected with the transparent pixel electrode and the signal electrode.  (See 
However, Takashi does not explicitly teach the transparent pixel electrode portion is lower than a top surface of the protruding region, a film section of the electrode connecting portion is laid on the top surface of the protruding region, and the protruding region is arranged corresponding to a slope of the light emitting region and is partially arranged on the transparent pixel electrode portion,” as recited in claim 1, “the transparent pixel electrode portion is flush with a top surface of the protruding region, or the transparent pixel electrode portion is lower than a top surface of the protruding region,” as recited in claim 20, or “wherein the encapsulation layer comprises a first inorganic encapsulation layer, an organic encapsulation layer, and a second inorganic encapsulation layer; the first inorganic encapsulation layer is laid on the light emitting layer and the pixel definition layer, and within the first via hole, the second via hole, and the third via hole, the organic encapsulation layer is disposed on the first inorganic encapsulation layer and fills the first via hole, the second via hole, and the third via hole,” as recited in claim 20.  No other reference remedies these deficiencies.
Therefore, claims 1, 20-21 are allowed, and claims 3 and 5-19 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812